DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office action is responsive to the amendment filed on 05/13/2022; claim(s) 1- 16 is/are pending in this application; claim(s) 1 & 15 is/are independent claim(s); the claims 10- 16 are newly added claims.
Response to Arguments
A) Applicant’s arguments, see Remarks, page 8 filed 05/13/2022, with respect to outstanding 112(b) rejections (OA, pages 4-5) have been fully considered and are persuasive.  Accordingly, the 112(b) rejection thereof has been withdrawn.
 Specifically, Examiner agrees that the specification provides the corresponding structure, e.g., CPU 11, to the 35 U.S.C. 112(f) interpreted elements as required under 35 U.S.C. 112(f).

B) Applicant's arguments filed 05/13/2022, pages 9- 12, with respect to Double Patenting and 103 rejections, have been fully considered but they are not persuasive. 	Accordingly, the outstanding NSDP rejection and 103 rejections of the last Office action (see, pages 11- 21) are respectfully maintained. Specifically, with respect to double patenting and 103 rejection of claim 1, applicant argues that Yanakawa apparently does not teach or suggest the limitation of:
an operation plan making unit that makes an operation plan, based on the correlation determined by the analyzing unit, for imposing a restriction on an operation of the other machine to reduce vibrations to be transmitted to the first machine tool during high-precision machining performed by the first machine tool.

Applicant further contends Yanakawa describes that movable module M3 stops while movable module M1 performs machining, so that movable module M3 does not generate vibration. In other words, Yanakawa fails to disclose or suggest the feature of claim 1 which recites,
" ... imposing a restriction on an operation of the other machine to
reduce vibrations to be transmitted to the first machine tool
during high-precision machining performed by the first
machine tool.”
The cited portion of Shinoda does not cure the deficiency of Yanakawa as the Office admits in the Office Action. See, Remarks, pages 10- 12.

Response: Examiner respectfully disagrees with the above argument because the argument relies on incomplete analysis of the cited references and the cited paragraphs of Yanakawa. It appears to the Examiner that applicant only considers the paragraphs ([0040], [0044] and [0047]) that do not clearly describe the above highlighted portion of the disputed limitation. For example, the argument does not consider the disclosure of cited para. 0051 that teaches:
[0051], “However, the present disclosure is not limited to this
embodiment. For example, the vibration machining in the fixed module
M1 may be stopped during the finishing in the fixed module M3. In
this case, the axes to be stopped in the fixed module M1, for example
X-axis ("X1") and Z-axis ("Z1"), may be set to a predetermined
instruction code for the front finishing PC-2 in the fixed module M3
as a parameter, for example.
Contrary to applicant’s arguments, here in the para. 0051, Yanakawa clearly teaches when the module M3 (mapped with claimed “first machine tool for high-precision machining”) is operating to perform the PC-2, the operation of the module M1 (mapped with claimed “other machine” that creates vibration to the M3) is stopped.
The goal of the Yanakawa is to avoid parallel execution of the modules that generates vibration when the module M3 is performing the finishing task such as PC- 2 (see, paras. 0007, 0042). The modules M1, M2, and M3 of Yanakawa are merely exemplary and are not limiting as can be clear to PHOSITA. Nevertheless, Yanakawa clearly teaches M1 generates vibration which needs to be stopped while the M3 is executing the finishing task. 
With respect to applicant’s statement of “Yanakawa describes that movable module M3 stops while movable module M1 performs machining, so that movable module M3 does not generate vibration”, Examiner respectfully submits that it is contrary to what is disclosed by Yanakawa. Yanakawa describes the model “M3 performs grooving to form a groove on the outer circumference of the workpiece W and finishing, which is precision machining.” and “the fixed module M1 performs vibration machining for cutting the workpiece W by vibrating the tool or the like. T”, see para. 0024. Therefore, Yanakawa describes when M1 (mapped with claimed “other machine”) is executing its task, M3 is not executing and when the M3 (mapped with claimed “first machine tool for high-precision machining”) is executing the PC-2, the vibration generating module M1 is not executing. Accordingly, Yanakawa clearly teaches imposing restrictions to other machine (like module M1) to reduce vibration during high-precision machining performed by the first machine tool (like module M3) as required by the disputed limitation.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1- 14: (See, Spec, pages 18- 9)
a) “a data collecting unit”: shown as item element 100 in fig. 3 and described as “a functional unit that collects information from each edge computer” in page 10.
b) “an analyzing unit”: shown as item 110 and described as using the software structure “by know analytical methods such as regression analysis and correlation analysis”, Spec, page 15, 1st paragraph.
c) “an operation plan unit”: shown as item 120 and described as “The operation plan making unit 120 is a functional unit that makes an operation plan based on the data collected” in page 18.
d) “an operation instruction providing unit” shown as item 130 and described as “a functional unit that provides an operation instruction” in page 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	In view of the received clarifying comments (Remarks, page 8, last 3 paragraphs) for the various function units to be implemented by the CPU 11 of the fig. 3, the outstanding 112(b) rejections (OA, pages 4-5) of these claims are withdrawn. 	

	Double Patenting
	Claims 1- 13 & 15-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of co-pending Application No. 16/801203 (US Patent: 11,314,237) in view of Yanakawa et al. [Yanakawa] (US 20200254642 A1).
	Regarding claims 1- 9, the detailed double patenting rejection discussed in pages 8- 10 of the last Office action is respectfully incorporated.
	Regarding claim 15, this claim is rejected over claim 1 of the patent’237 in view of Yanakawa for the similar reasons as in claim 1.
	Regarding claims 10- 13 & 16, claim 1 of the patent’237 in view of Yanakawa teaches invention of these claims. Features not covered in claim 1 of the patent’237 are clearly disclosed in Yanakawa as discussed below. Yanakawa teaches additional details for claim 1 of the patent’237 about why (prevent the influence of the vibration, para. 0040) parallel execution of the two conflicting machines/operations should be avoided.	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15- 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 15- 16 does/do not fall within at least one of the four categories of patent eligible subject matter because under BRI, the claimed subject matter encompasses “software per se”, see 2MPEP 2106.03 (I).
Regarding claims 15- 16, the claimed subject matter of these claims is “a managing apparatus” comprising a processor. Please note, the manufacturing site with machining tools are claimed subject matter. Rather a managing apparatus/processor is used to manage the manufacturing site. 
With respect to the element of processor (line 5 of claim 15), PHOSITA knows that it can be a CPU like CPU 11 or a cloud server 6 shown in fig. 1 in light of applicant’s disclosure. PHOSITA further knows in cloud server, virtual machine or virtual processor can be used to implement the processor. Therefore, the claimed managing apparatus can be purely implemented as a software only entity such as using a virtual machine. As such, the claimed subject matter of these claims under BRI are directed to “software per se”.

Claim Rejections - 35 USC § 103
Claim(s) 1- 6, 10- 13, & 15- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakawa (US 20200254642 A1, Foreign Priority Date: September 28, 2017) in view of Shinoda et al. [Shinoda] (US 20180275639 A1, Pub. Date: September 27, 2018). Yanakawa and Shinoda are references of the record.

Regarding claim 1, Yanakawa teaches a managing apparatus [control device 20 shown in fig. 1] for factory equipment [item 100], the managing apparatus being used in a manufacturing site in which a first machine tool [“a tool (working portion” of M3] for high-precision machining and at least one other machine [M1 or M2] are in operation, and used for managing an operation of the other machine, comprising: (Fig. 1, [0012 -0014, 0023-0024]);

 an analyzing unit [processor of the control device 20, fig. 1] that performs an analysis for determining correlation [rule used by the modules M1 to M3 about generated vibration that can be easily transmitted or can affect the machining] between the quality information on a workpiece having been machined by the first machine tool and the operational information on the other machine ([0038-0039, 0061]); 
an operation plan making unit [processor of the control device 20, fig. 1] that makes an operation plan [plan(s) shown in figs. 2-3 about “Restricting the execution”], based on the correlation determined by the analyzing unit, for imposing a restriction [“not to start the front vibration machining PA-1 when the start instruction code "aaaa" and the axis to be stopped are read as the parameters in the machining program of the first control system m1 during the front finishing PC-2.”] on an operation of the other machine to reduce vibrations to be transmitted to the first machine tool during high-precision machining performed by the first machine tool and an operation instruction providing unit [processor of the control device 20, fig. 1] that provides an operation instruction [“prevents the influence on the machining accuracy during the machining”] to the other machine based on the operation plan made by the operation plan making unit ([0045-0053]).
Yanakawa teaches:
[0023] The machine tool 100 is configured by combining the modules M1, M2, M3 that function as separate lathes. In the machine tool 100, under the control of the control device 20, the workpiece W is sequentially transferred among the modules M1, M2, M3 as shown in FIG. 1 with arrows, and machining on the workpieces W is performed in the modules M1, M2, M3 in parallel to produce a predetermined product A.

[0024] In this embodiment, the fixed module M1 performs vibration machining for cutting the workpiece W by vibrating the tool or the like. The movable module M2 performs rough machining on the workpiece W and drilling to form an opening in the workpiece W. The fixed module M3 performs grooving to form a groove on the outer circumference of the workpiece W and finishing, which is precision machining

[0039] The modules M1, M2, M3 are disposed on the same bed 1. Accordingly, the vibration generated by machining of the workpiece W in one of the modules is easily transmitted to the other modules. Therefore, the machining accuracy of the front finishing PC-2, which requires relatively high machining accuracy, may be affected by the relatively large vibration of the front vibration machining PA-1. Accordingly, it is undesirable to execute the machining and the finishing in parallel.

0051] However, the present disclosure is not limited to this embodiment. For example, the vibration machining in the fixed module M1 may be stopped during the finishing in the fixed module M3.


While Yanakawa already determines correlation between the quality information and the operational information on the other machine to avoid affecting the predetermined machining so that it does not parallelly execute finishing task (PC-2) and operation of PA-1, it is silent on specifying how it determined such correlation as claimed. Thus, Yanakawa is silent on teaching the managing apparatus also comprising a data collecting unit that collects at least quality information on a workpiece having been machined by the first machine tool and operational information on the other machine.
Shinoda is directed to controlling vibration that may be formed on one or more devices of a manufacturing site ([0002-004]) .Thus, Shinoda teaches a managing apparatus [analysis device 30, analogous to Yanakawa’s control device 20] collecting and analyzing the collected various data/information from a manufacturing site [“an arbitrary industrial machine” having various motors M1 to M5 shown in fig. 2, analogous to M1 to M3 of Yanakawa] having pluralities of other machine and a machine tool for high-precision machining [“tool T”] to minimize the failures (streaks or stripes) due to the transmitting of vibrations ([0004, 0033, 0082-0083], fig. 1). Specifically, Shinoda teaches a managing apparatus [device 30] for a factory equipment [tool 10, fig. 1], the managing apparatus being used in a manufacturing site in which a first machine [tool T] tool for high-precision machining and at least one other machine [e.g., servomotors M2, M3, Table 6, etc.,] are in operation, and used for managing an operation of the other machine, comprising: ([0042-0043]);
a data collecting unit [items 31+33+32 in fig. 2] that collects at least quality information [“machined surface measurement data” captured by the measuring device 20] on a workpiece having been machined by the first machine tool and operational information [“the chronological speed control data”] on the other machine ([0052-0053, 0065-0066], fig. 5 step s13); 
an analyzing unit [items 34 to 38] that performs an analysis for determining correlation [“associates the chronological speed control data and the spatial machined” and/or “vibrations are produced when the direction of movement of the head 2 or the table 6 is switched at the time of the machining”] between the quality information on a workpiece having been machined by the first machine tool and the operational information on the other machine (Fig. 2, [0037, 0054, 0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Shinoda and Yanakawa because they both are related to minimizing the impact of vibration during machining a workpiece and (2) have the controller device 20 (fig. 1 of Yanakawa) to also use a data collection unit to collect quality information on a workpiece (like quality of the machining on the workpiece W that will produced as part A as shown in fig. 1 of Yanakawa) and operation information on the other machines (like M1 and M2) and analyze these collected data as in Shinoda. Shinoda teaches missing details for Yanakawa about how (collecting data from the manufacturing sites) its control device 20 can determine the correlation between the quality information and the operational information of other machines. Furthermore, Shinoda teaches using of one or more filters and or adjusting the machining operation to minimize the impact of the vibration transmission while machining the workpiece (Shinoda, [0059]).

Regarding claim 2, Yanakawa in view of Shinoda further teaches/suggests the managing apparatus for factory equipment according to claim 1, wherein the other machine is a second machine tool [M2 (“vibration machining PA-1”) is different from tool of the M1 as shown in fig. 1 of Yanakawa] different from the first machine tool, and the restriction is a restriction [restricting to include stops the program for the PA-1 which will have change on speed, acceleration and moving frequency of the axis of the PA-1 machine when viewed together with the disclosure of Shinoda “adjusts the machining condition”] on at least one of speed, 29acceleration [“certain operation is the acceleration and deceleration of the movable module”], and moving frequency of an axis of the second machine tool (Yanakawa, [0041- 0044, 0061] & Shinoda, [0059]).
  
Regarding claim 3, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 2, wherein the restriction is imposed only [“only the operation which affects the finishing accuracy” suggests only the required axis can be restricted rather than restricting all axis or all the modules] on a specific axis of the second machine tool (Yanakawa, [0048, 0052] & Shinoda, [0004]).  

Regarding claim 4, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the other machine is an air conditioner [“Vibrations are also transmitted from a fan motor in an inverter or” of Shinoda and “only the execution of the machining where the influence of the vibration cannot be ignored is restricted” suggests/infers that if there is a fan nearby it’s operation can be restricted] different from the first machine tool, and the restriction is a restriction on an airflow rate of the air conditioner (Yanakawa, [0048], Shinoda, [0004]).  

Regarding claim 5, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the managing apparatus reads a machining program for the first machine tool in advance and imposes the restriction on the other machine before the first machine tool starts planed high-precision machining (Yanakawa, [0046]).

Regarding claim 6, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the restriction is an adjustment [shift in start time] to at least one of a start time and a finish time for a predetermined operation of the other machine (Yanakawa, [0039, 0046]).  
Regarding claim 10, Yanakawa in view of Shinoda further teaches/suggests the managing apparatus for factory equipment according to claim 1, wherein the operation plan making unit is configured to 
make the operation plan for imposing the restriction on the operation of the other machine to reduce the vibrations to be transmitted to the first machine tool [M3 during PC-2] during the high-precision machining performed by the first machine tool while both the first machine tool and the other machine perform the respective operation at the same time [“control to restrict a parallel execution of a predetermined operation”] (Yanakawa, Fig. 3 -4 & associated texts, [0007, 0041, 0047]).

Regarding claim 11, Yanakawa in view of Shinoda further teaches/suggests The managing apparatus for factory equipment according to claim 1, wherein the operation plan making unit is configured to make the operation plan that imposes the restriction on the operation of the other machine according to a predetermined operation restriction rule which is determined by a relationship of a degree of correlativity [whether the vibration influence can be ignored or not] between a product quality of the workpiece having been machined by the first machine tool and the operational information on the other machine (Yanakawa, Fig. 3 -4 & associated texts, [0007, 0041, 0047-0048]).

Regarding claim 12, Yanakawa in view of Shinoda further teaches/suggests the managing apparatus for factory equipment according to claim 1, wherein the operation plan making unit is configured to make the operation plan that imposes the restriction on the operation of the other machine according to a predetermined operation restriction rule that is determined by a relationship of a degree of correlativity between a product quality of the workpiece having been machined by the first machine tool and the operational information on the other machine during finishing of the workpiece, and the predetermined restriction on a controllable operation of the other machine ((Yanakawa, Fig. 3 -4 & associated texts, [0007, 0041, 0047-0048] & Shinoda, Fig. 3).

Regarding claim 13, Yanakawa in view of Shinoda further teaches/suggests The managing apparatus for factory equipment according to claim 12, wherein the operation plan making unit is configured to determine a time zone in which the restriction is imposed on the operation of the other machine (Figs. 3-4 show only the time zone when the PC-2 of M3 is performed, the M1 is restricted/prohibited).

Regarding claims 15- 16, Yanakawa in view of Shinoda teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1 & 10 respectively.

Claim 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakawa in view of Shinoda, and further in view of Sustaeta et al. [Sustaeta] (US 20090204267 A1). Sustaeta is reference of the record.

Regarding claims 7- 9, the combination of Yanakawa, Shinoda, and Sustaeta teaches/suggests inventions of these claims for the similar reasons set forth in last Office action, on pages 17- 21. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakawa in view of Shinoda, and further in view of Bhide et al. [Bhide] (US 20180265316 A1).

Regarding claim 14, the combination of Yanakawa in view of Shinoda further teaches/suggests while developing the rules (of which modules and tasks shown in figs. 4- 5 of Yanakawa) the managing apparatus for factory equipment according to claim 1, wherein the analyzing unit is configured to compare data from a plurality of pairs, each pair including a machine tool and an edge computer (Figs. 4- 5 of Yanakawa and Figs. 2- 3 of Shinoda).
However, Yanakawa in view of Shinoda fails to teach when the data from a certain pair among the plurality of pairs has a different tendency from the data from other pairs among the plurality of pairs, the analyzing unit is configured to exclude the data having the different tendency as an outlier improper for the analysis.
Bhide teaches a CPU collecting data pair and analyzing the collected data, wherein an analyzing part of the CPU configured to compare data from a plurality of pairs, when the data from a certain pair among the plurality of pairs has a different tendency [“sometimes create outliers such as first data pair 507 and second data pair 508 in FIG. 5”] from the data from other pairs among the plurality of pairs, the analyzing unit is configured to exclude [“ignore paired leading 174 and trailing 176 edge skew values that are outside of a predetermined statistical range”] the data having the different tendency as an outlier improper for the analysis ([0047, 0050, 0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Bhide and Yanakawa in view of Shinoda because they both are related to collecting and analyzing the data pair and (2) modify the system of Yanakawa in view of Shinoda to develop its parallel execution prohibition rules (shown in figs. 2- 3 of Yanakawa) by ignoring the data pairs having different tendency compared to other pairs as in Bhide. Doing so the rules used to develop to restrict parallel execution of predetermined operation (e.g., machining task) and an operation (finishing task) to be affected by the predetermined operation of Yanakawa can be free from the noisy data pair by rejecting/ignoring them (Yanakawa, [0007] & Bhide, [0050]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Each function of the functional block shown in FIG. 3 is provided by executing the system program by the CPU 11 of the managing apparatus 1 shown in FIG. 2 to control the operation of each part of the managing apparatus 1”
        2 Non-limiting examples of claims that are not directed to any of the statutory categories include:
        • Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;